Citation Nr: 1820013	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-26 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a right shoulder disorder.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a left shoulder disorder.

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disorder

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for a right shoulder disorder, to include as secondary to a service-connected cervical spine disability and/or bilateral knee disabilities.

7.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected cervical spine disability.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability.

9.  Entitlement to a rating in excess of 10 percent for a service-connected left knee disability.

10.  Entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from August 1975 to August 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2017.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a right shoulder disorder, a left shoulder disorder, and an acquired psychiatric disorder, entitlement to an increased rating for a left knee disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1989 rating decision, the Veteran's claim for service connection for a right shoulder disorder was denied as the evidence failed to link his right shoulder disorder to his active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
2.  In a March 2003 rating decision, the Veteran's claim for service connection for a left shoulder disorder was denied as the evidence failed to link his left shoulder disorder to his active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.

3.  In a January 2008 rating decision, the Veteran's claim for service connection for an acquired psychiatric disorder was denied as the evidence failed to link his acquired psychiatric disorder to his active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.

4.  The evidence received since the December 1989, March 2003, and January 2008 rating decisions includes evidence that relates to unestablished facts necessary to substantiate the claims for service connection for a left shoulder disorder, a right shoulder disorder, and an acquired psychiatric disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims.

5.  Competent and credible medical evidence makes it at least as likely as not (50 percent or greater) that the Veteran's right and left ankle disabilities are due to his active service.


CONCLUSIONS OF LAW

1.  The December 1989 rating decision denying service connection for a right shoulder is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989).

2.  New and material evidence has been received since the December 1989 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a right shoulder disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The March 2003 rating decision denying service connection for a left shoulder disorder is final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

4.  New and material evidence has been received since the March 2003 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a left shoulder disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

5.  The January 2008 rating decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C. § 7105(c) (2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

6.  New and material evidence has been received since the January 2008 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

7.  The criteria for service connection for a right ankle disability have been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

8.  The criteria for service connection for a left ankle disability have been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claims
	
Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The Veteran's claim of entitlement to service connection for a left shoulder disorder was denied in December 1989.  The Veteran's claim of entitlement to service connection for a right shoulder disorder was denied in March 2003.  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was denied in October 2008.  The Veteran did not appeal these rating decisions, nor did he submit any new and material evidence within a year of these rating decisions.  See 38 C.F.R. §3.156(b).  The December 1989, March 2003, and October 2008 rating decisions thereby became final.

At the time of the December 1989, March 2003, and October 2008 rating decision, the record consisted of the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.

Evidence received since the December 1989, March 2003, and October 2008 rating decision includes additional VA treatment records, private treatment records, and the Veteran's testimony at his Board hearing.  He has asserted that his right and left shoulder disorders are either due to his active service or due to his service-connected cervical spine disability.  He has also asserted that his acquired psychiatric disorder was either due to his active service or secondary to his service-connected disabilities.  This evidence is presumed credible for the limited purposes of reopening the claims, and when that is done, the new information is considered to be material and is therefore sufficient to reopen the previously-denied claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claims are reopened.


Service Connection

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran filed his service connection claims for right and left ankle disabilities in November 2009.  He asserts that his right and left ankle disabilities are due to his active service.  

The Veteran's service treatment records (STRs) show that he was treated for ankle complaints in April 1976, May 1976, and January 1977.  At his separation examination in July 1979, the Veteran reported having arthritis and foot trouble.  The medical examiner noted that the Veteran had recurrent bilateral ankle sprains.

At the November Board hearing, the Veteran testified that he injured his ankles in service playing sports.

In December 2017, the Veteran's physician, Dr. Jimmy L. Gregory, reported that he had reviewed the Veteran's service records and his current medical records.  Dr. Gregory opined that the Veteran's right and left ankle disabilities were more likely than not due to his active service as the Veteran was treated for ankle complains during his active service.

The opinion of the Dr. Gregory is given great probative weight as he reviewed objective medical evidence, referred to objective medical studies, and opined that the Veteran's right and left ankle disabilities were at least as likely as not due to the Veteran's active service.

Having weighed the evidence of record, the Board finds that the evidence for and against the Veteran's claim is in relative equipoise.  Accordingly, the Veteran's claim for service connection for right and left ankle disabilities are granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a right shoulder disorder is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for a left shoulder disorder is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

Service connection for a right ankle disability is granted.

Service connection for a left ankle disability is granted.


REMAND

Regarding the Veteran's service connection claims for right and left shoulder disorders, the Veteran's STRs show that he reported right upper extremity pain in August 1978.  His medical records show that he fell and fractured his right shoulder in August 2013 due to his knee disabilities.  At the November 2017 Board hearing, he asserted that he believed his shoulder pain was due to his service-connected cervical spine disability.

Regarding the Veteran's service connection claim for an acquired psychiatric disorder, he has submitted multiple lay statements regarding his acquired psychiatric disorder.  In January 2018, the Veteran's treating provider suggested that the Veteran's acquired psychiatric disorder might be due to his service-connected disabilities and numerous fights in service, but no rationale was provided.

Regarding the Veteran's increased rating claim for his left knee disability, at the November 2017 Board hearing, he testified that his left knee had worsened.

As such, this evidence is sufficient to trigger VA's duty to provide VA examinations.

In addition, the issue of a TDIU is inextricably intertwined with the adjudication of the other remanded issues, and therefore it too will be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of any shoulder disorder.  The examiner then should address the following questions:

a) Is it at least as likely as not (50 percent or greater) that any current shoulder disorder either began during or was caused by the Veteran's active service?  Why or why not?

b)  Is it at least as likely as not (50 percent or greater) that any current shoulder disorder was directly caused by a service connected disability (to include the Veteran's cervical spine and/or knee disabilities)?  Is the Veteran's shoulder disability a manifestation of cervical spine radiculopathy?  Does the Veteran have residuals from his right shoulder fracture?  Why or why not?

c)  Is it at least as likely as not (50 percent or greater) that any current shoulder disorder was aggravated (made worse) by a service connected disability?  Why or why not?

If aggravation is found, the examiner should identify the baseline level of severity of the shoulder disability by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the shoulder disability.
 
2.  Schedule the Veteran for a VA examination with a psychologist or psychiatrist to determine the etiology of any acquired psychiatric disorder.  The examiner should answerr the following questions:

a) Is it at least as likely as not (50 percent or greater) that any current acquired psychiatric disorder either began during or was caused by the Veteran's active service?  Why or why not?

b)  Is it at least as likely as not (50 percent or greater) that any current acquired psychiatric disorder was directly caused by a service connected disability?  Why or why not?

c)  Is it at least as likely as not (50 percent or greater) that any current acquired psychiatric disorder was aggravated by a service connected disability?  Why or why not?

The examiner should address the January 2018 findings of the Veteran's treating provider and the multiple lay statements.

If aggravation is found, the examiner should identify the baseline level of severity of the psychiatric disability by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the psychiatric disability.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left knee disability.

In so doing, the examiner should ensure to the extent possible, consistent with 38 C.F.R. § 4.59, that the examination report include the results of the Veteran's active and passive motion, in addition to the results following repetitive motion testing.  If it is not possible to complete any of the range of motion testing described above, it should be explained why.  

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


